Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6, 8-11, and 13-20 have been amended. Claims 1-20 remain pending and are ready for examination.
Response to Amendment
This Office Action has been issued in response to amendment filed 06/21/2021.  Applicant’s amendments are found to overcome the previous rejection under 35 U.S.C 112(b).  Accordingly, this action has been made FINAL.

Response to Arguments
Applicant's arguments filed 06/21/2021, with respect to applicant’s arguments of the remarks ( numbered as pages 7) which recites: 
“The Office Action provides that the claim terms “inspection station” and “finishing station” invoke claim interpretation under 35 U.S.C. § 112(f) because they use a generic term that is coupled with functional language without reciting sufficient structure to perform the recited function. Applicant respectfully disagrees. Specifically, at the very least, the terms “inspection station” and “finishing station” are further defined by structural language, such as cameras, robot, a light source, and/or abrasive tool. Accordingly, the terms do not invoke claim interpretation under 35 U.S.C. § 112(f).”
Applicants arguments are found persuasive, and the claims no longer invoke claim interpretation under 35 U.S.C § 112(f).

Rejections based on Prior Art

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP2011070920A, note a translated copy is being used for mapping), and further in view of Allen et al. (US20190096057A1 herein Allen). 

Regarding claim 8, Yoshikawa teaches A method for detecting and correcting at least one irregularity of at least one surface of an object (Yoshikawa, page 5, lines 31-33 when a defect is detected by the inspection apparatus, the substrate 47…Bring it to the corrector), the method comprising: photographing the at least one surface of the object under a light (Yoshikawa, page 3, lines 35-36, a camera for imaging the substrate from the same direction as or opposite to the illumination of the substrate) having a wavelength of greater than or equal to 400 nm to less than or equal to 565 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more) to detect the at least one irregularity while the object is transported through an inspection station (Yoshikawa, page 4, lines 27-30, The substrate 31 carried on the substrate transport conveyor 27 is gripped by the substrate fixing unit 32, transported while irradiating the inspection illumination light from the transparent substrate 10 side by the inspection illumination means 26, imaged by the camera 33, and inspected) ; mapping corresponding coordinates of the at least one irregularity detected into a set of coordinates corresponding to the object (Yoshikawa, page 5, lines 6-11, Using the captured image, a defect is detected by inspection using a pattern matching method or a comparative inspection method, and is recorded as data in the XY coordinate system); correcting the at least one irregularity detected in a finishing station by applying a … tool to a location specified by the mapped corresponding coordinates ( Yoshikawa, page 6, lines 2-3, correction is performed according to the type of defect using the defect observation camera and the correction unit 37. Modifications include a laser repair method that evaporates foreign matter by laser irradiation, page 5 lines 10-11 defect position information (X coordinate, Y coordinate)).
an abrasive tool.
Allen teaches an abrasive tool (Allen, [0405] the polishing disk types include an abrasive sanding disks and polishing buffer disks. Multiple polishing stations may be sequenced to repair a defect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a correction of an object using a laser repair tool with Allen’s teaching of an abrasive tool. The combined teaching provides an expected result of using multiple different types of tools for correcting different types of irregularities. Therefore, one of ordinary skill in the art would be motivated in order to be efficient with correcting any discovered defects during the manufacturing stage. 


Regarding claim 10, the combination of Yoshikawa and Allen teach the method according to Claim 8, wherein the light has a wavelength of greater than or equal to 520 nm to less than or equal to 560 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more). 

Regarding claim 12, the method according to Claim 8, the combination of Yoshikawa and Allen teach further comprising … a location specified by the mapped corresponding coordinates (Yoshikawa, page 5 lines 9-10 The recorded contents may be recorded, for example, defect position information (X coordinate, Y coordinate)).
 displaying (Allen, [0157] data is also made available to the display computer 50 in order that operators may use the output monitors 52 to view, either in “real time” the identified defects or to view historical defect data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a location specified by the mapped corresponding to coordinates with Allen’s teaching of a displaying. The combined teaching provides an expected result of displaying a location of the object. Therefore, one of ordinary skill in the art would be motivated to allow an operator to view and monitor the location of the object as it moves through the assembly line.

Regarding claim 13, the method according to Claim 8, the combination of Yoshikawa and Allen teach further comprising transporting the object through the inspection station (Yoshikawa, page 4, lines 27-30, The substrate 31 carried on the substrate transport conveyor 27 is gripped by the substrate fixing unit 32, transported while irradiating the inspection illumination light from the transparent substrate 10 side by the inspection illumination means 26, imaged by the camera 33, and inspected).
Allen further teaches at a constant speed ([0198] information including how the tracked object 14 is expected to progress along the repeatable object travel path 20…properties of the object conveyance system or assembly 300, such as speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of an object being transported through the inspection station with Allen’s teaching of transportation at a constant speed. The combined teaching provides an expected result of an object being transported at a consistent 

Regarding claim 14, the combination of Yoshikawa and Allen teach the method according to Claim 13, further comprising transporting the object through the finishing station (Yoshikawa, page 5, lines 21-22, After completion of the inspection, the shutter 30 is opened, and the substrate is carried out by the substrate loading / unloading robot hand 29).
Allen further teaches at a constant speed ([0198] information including how the tracked object 14 is expected to progress along the repeatable object travel path 20…properties of the object conveyance system or assembly 300, such as speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of an object being transported through the finishing station with Allen’s teaching of transportation at a constant speed. The combined teaching provides an expected result of an object being transported at a consistent speed. Therefore, one of ordinary skill in the art would be motivated in order to maintain a consistent time of the assembly line for time efficiency in production.
Regarding claim 15, the combination of Yoshikawa and Allen teach A method for detecting and correcting at least one irregularity of at least one surface of an object (Yoshikawa, page 5, lines 31-33 when a defect is detected by the inspection apparatus, the substrate 47…Bring it to the corrector), the method comprising: identifying an irregularity while the object is transported through an inspection station (Yoshikawa, page 4, lines 27-30, The substrate 31 carried on the substrate transport conveyor 27 is gripped by the substrate fixing unit 32, transported while irradiating the inspection illumination light from the transparent substrate 10 side by the inspection illumination means 26, imaged by the camera  by photographing the at least one surface of the object (Yoshikawa, page 3, lines 35-36, a camera for imaging the substrate from the same direction as or opposite to the illumination of the substrate) under a light having a wavelength of greater than or equal to 400 nm to less than or equal to 565 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more); and correcting the irregularity detected in a finishing station by applying a … tool to a location corresponding to the area on the object where the irregularity detected are displayed (Yoshikawa, page 6, lines 2-3, correction is performed according to the type of defect using the defect observation camera and the correction unit 37. Modifications include a laser repair method that evaporates foreign matter by laser irradiation, page 5 lines 10-11 defect position information (X coordinate, Y coordinate)).
Allen further teaches displaying the irregularity detected (Allen, [0157] data is also made available to the display computer 50 in order that operators may use the output monitors 52 to view, either in “real time” the identified defects or to view historical defect data).…an abrasive tool (Allen, [0405] the polishing disk types include an abrasive sanding disks and polishing buffer disks. Multiple polishing stations may be sequenced to repair a defect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a finishing station with Allen’s teaching of a display displaying the irregularity. The combined teaching provides an expected result of a finishing station having a display to display irregularities in the objects. Therefore, one of ordinary skill in the art would be motivated so an operator can view and inspect the irregularities while the object is in the finishing station, for a more efficient and accurate system.

 the method according Claim 15, wherein the light has a wavelength of greater than or equal to 520 nm to less than or equal to 560 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more).

Regarding claim 19, the combination of Yoshikawa and Allen teach The method according to Claim 15, further comprising transporting the object through the inspection station (Yoshikawa, page 4, lines 27-30, The substrate 31 carried on the substrate transport conveyor 27 is gripped by the substrate fixing unit 32, transported while irradiating the inspection illumination light from the transparent substrate 10 side by the inspection illumination means 26, imaged by the camera 33, and inspected).
Allen further teaches at a constant speed ([0198] information including how the tracked object 14 is expected to progress along the repeatable object travel path 20…properties of the object conveyance system or assembly 300, such as speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of an object being transported through the inspection station with Allen’s teaching of transportation at a constant speed. The combined teaching provides an expected result of an object being transported at a consistent speed. Therefore, one of ordinary skill in the art would be motivated in order to maintain a consistent time of the assembly line for time efficiency in production.

Regarding claim 20, the combination of Yoshikawa and Allen teach The method according to Claim 19, further comprising transporting the object through the finishing station 
Allen further teaches at a constant speed ([0198] information including how the tracked object 14 is expected to progress along the repeatable object travel path 20…properties of the object conveyance system or assembly 300, such as speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of an object being transported through the finishing station with Allen’s teaching of transportation at a constant speed. The combined teaching provides an expected result of an object being transported at a consistent speed. Therefore, one of ordinary skill in the art would be motivated in order to maintain a consistent time of the assembly line for time efficiency in production.

Claims 1-7, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (JP2011070920A, note a translated copy is being used for mapping), further in view of Allen et al. (US20190096057A1 herein Allen), and Noy et al. (US20070092128, herein Noy). 

Regarding claim 1, Yoshikawa teaches A system for detecting and correcting at least one irregularity of at least one surface of an object (Yoshikawa, page 5, lines 31-33 when a defect is detected by the inspection apparatus, the substrate 47…Bring it to the corrector), the system comprising: an inspection station comprising a plurality of cameras (Yoshikawa, page 4, lines 43-44, If the number of cameras is increased, the inspection time is shortened, and if the number of imaging is increased, the inspection time is increased. Therefore, an appropriate configuration is selected according to the production quantity) configured to detect an irregularity (Yoshikawa, page 3, line 13, defects are detected by imaging), wherein the plurality of cameras (Yoshikawa, page 4, lines 43-44, If the number of cameras is increased, the inspection time is shortened, and if the number of imaging is increased, the inspection time is increased. Therefore, an appropriate configuration is selected according to the production quantity) photograph the surfaces of the object under a light (Yoshikawa, page 3, lines 35-36, camera for imaging the substrate from the same direction as or opposite to the illumination of the substrate)  having a wavelength of greater than or equal to 400 nm to less than or equal to 565 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more); a finishing station comprising (Yoshikawa, page 6 line 3, correction unit 37) … a light source configured to emit light having a wavelength greater than or equal to 400 nm to less than or equal to 565 nm (Yoshikawa, page 4 lines 22-23, the illumination used for correction is irradiated through a bandpass filter that passes only wavelengths that do not affect the characteristics degradation and observed, and make corrections… page 4, line 29-34 the defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more), a camera (Yoshikawa, page 5 line 47 the correction unit 37 is a camera) , and an…  tool configured to correct the detected irregularity ( Yoshikawa, page 6, lines 2-3, correction is performed according to the type of defect using the defect observation camera and the correction unit 37. Modifications include a laser repair); and a conveyor configured to transport the object through the inspection station (Yoshikawa, page 4, lines 27-30, The substrate 31 carried on the substrate transport conveyor 27 is gripped by the substrate fixing unit 32, transported while irradiating the inspection illumination light from the transparent substrate 10 side by the inspection illumination means 26, imaged by the camera 33, and inspected) and the finishing station (Yoshikawa, page 5, lines . 
Yoshikawa does not teach  a robot, wherein the robot comprises a light source…, a camera, and an abrasive tool.
Allen teaches a robot, (Allen [0159] the identified defect may be corrected or repaired in an automated manner by a robot or another type of automated assembly) … and an abrasive tool (Allen, [0405] the polishing disk types include an abrasive sanding disks and polishing buffer disks. Multiple polishing stations may be sequenced to repair a defect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a light source, a camera, and a tool configured to correct the detected irregularity with Allen’s teaching of a robot. The combined teaching provides an expected result of a robot that comprises a light source, a camera, and a tool configured to correct the detected irregularity. Therefore, one of ordinary skill in the art would be motivated to make the correction system more mobile and accurate using a robot instead of being stationary.
The combination of Yoshikawa and Allen do not teach a robot, wherein the robot comprises a light source, a camera, and a … tool.
Noy teaches the robot comprises a light source, a camera, and a… tool ([0062] defect verification and repair head 370, including with camera 372, on-axis illuminator 374, illumination laser 375, and off-axis illuminators 376, suitably position laser defect verification and repair head 370 relative to a defect location 174 on electrical circuit 132 to be repaired, to provide a desirable illuminator for a defect verification operation, and to acquire an image of defect location 174).


Regarding claim 2, The combination of Yoshikawa, Allen, and Noy teach the system according to Claim 1, wherein the plurality of cameras (Yoshikawa, page 4, lines 43-44, If the number of cameras is increased, the inspection time is shortened, and if the number of imaging is increased, the inspection time is increased. Therefore, an appropriate configuration is selected according to the production quantity) photograph the at least one surface (Yoshikawa, page 3, lines 35-36, camera for imaging the substrate from the same direction as or opposite to the illumination of the substrate)  under a light having a wavelength of greater than or equal to 520 nm to less than or equal to 560 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more).

Regarding claim 3, The combination of Yoshikawa, Allen, and Noy teach the system according to Claim 2, wherein … comprises a light source configured to emit light having a wavelength of greater than or equal to 520 nm to less than or equal to 560 nm (Yoshikawa, page 4 lines 22-23, the illumination used for correction is irradiated through a bandpass filter that passes only wavelengths that do not affect the characteristics degradation and observed, .
Allen further teaches the robot (Allen [0159] the identified defect may be corrected or repaired in an automated manner by a robot or another type of automated assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a light source configured to correct the detected irregularity with Allen’s teaching of a robot. The combined teaching provides an expected result of a robot that comprises a light source, configured to correct the detected irregularity. Therefore, one of ordinary skill in the art would be motivated to make the correction system more mobile and accurate using a robot instead of being stationary.

Regarding claim 4, The combination of Yoshikawa, Allen, and Noy teach the system according to Claim 1,
Allen further teaches further comprising a tool station (Allen, [0405] series of automation polishing stations, [0405] and a positioning arm for placing the polishing disk on the surface of the inspected object at a specified surface location with a specified orientation vector… the positioning arm is typically an industrial robot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a system for identifying and correcting irregularities of the surface of an object with Allen’s teaching of a tool station positioned adjacent to the robot. The combined teaching provides an expected result of a system for identifying and correcting irregularities having a robot adjacent to a tool station. 

Regarding claim 5, The combination of Yoshikawa, Allen, and Noy teach the system according to Claim 1, wherein the object is transported through the inspection station… (Yoshikawa, page 4, lines 27-30, the substrate 31 carried on the substrate transport conveyor 27 is gripped by the substrate fixing unit 32, transported while irradiating the inspection illumination light from the transparent substrate 10 side by the inspection illumination means 26, imaged by the camera 33, and inspected).
Allen further teaches at a constant speed ([0198] information including how the tracked object 14 is expected to progress along the repeatable object travel path 20…properties of the object conveyance system or assembly 300, such as speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of an object being transported through the inspection station with Allen’s teaching of transportation at a constant speed. The combined teaching provides an expected result of an object being transported at a consistent speed. Therefore, one of ordinary skill in the art would be motivated in order to maintain a consistent time of the assembly line for time efficiency in production.

Regarding claim 6, The combination of Yoshikawa, Allen, and Noy teach the system according to Claim 5, wherein the object is transported through the finishing station…(Yoshikawa, page 5, lines 21-22, After completion of the inspection, the shutter 30 is opened, and the substrate is carried out by the substrate loading / unloading robot hand 29).
 at a constant speed ([0198] information including how the tracked object 14 is expected to progress along the repeatable object travel path 20…properties of the object conveyance system or assembly 300, such as speed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of an object being transported through the finishing station with Allen’s teaching of transportation at a constant speed. The combined teaching provides an expected result of an object being transported at a consistent speed. Therefore, one of ordinary skill in the art would be motivated in order to maintain a consistent time of the assembly line for time efficiency in production.

Regarding claim 7, The combination of Yoshikawa, Allen, and Noy teach the system according to Claim 1, wherein the finishing station (Yoshikawa, page 6 line 3, correction unit 37). 
Allen further teaches further comprises a display configured to display the irregularity (Allen, [0157] data is also made available to the display computer 50 in order that operators may use the output monitors 52 to view, either in “real time” the identified defects or to view historical defect data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of a finishing station with Allen’s teaching of a display displaying the irregularity. The combined teaching provides an expected result of a finishing station having a display to display irregularities in the objects. Therefore, one of ordinary skill in the art would be motivated so an operator can view and inspect the irregularities while the object is in the finishing station, for a more efficient and accurate system.

 the combination of Yoshikawa and Allen teach the method according to Claim 8, further comprising, … illuminating the at least one irregularity at a wavelength of greater than or equal to 400 nm to less than or equal to 565 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more).
The combination of Yoshikawa and Allen do not teach after correcting the at least one irregularity.
Noy teaches after correcting the at least one irregularity ([0072] Following administration of the repair treatment the portion to be repaired is inspected after treatment, for example using an automated verification functionality). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of illuminating the at least one irregularity with Noy’s teaching of after correcting the at least one irregularity. The combined teaching provides an expected result of an inspection after correction for verification of an irregularity still exist. Therefore, one of ordinary skill in the art would be motivated to make the correction system more accurate. 

Regarding claim 11, the combination of Yoshikawa and Allen teach the method according to Claim 10, further comprising,… illuminating the at least one irregularity at a wavelength of greater than or equal to 520 nm to less than or equal to 560 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more).
after correcting the at least one irregularity.
Noy teaches after correcting the at least one irregularity ([0072] Following administration of the repair treatment the portion to be repaired is inspected after treatment, for example using an automated verification functionality). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of illuminating the at least one irregularity with Noy’s teaching of after correcting the at least one irregularity. The combined teaching provides an expected result of an inspection after correction for verification of an irregularity still exist. Therefore, one of ordinary skill in the art would be motivated to make the correction system more accurate. 

Regarding claim 16, the combination of Yoshikawa and Allen teach the method according to Claim 15, further comprising, … illuminating the irregularity at a wavelength of greater than or equal to 400 nm to less than or equal to 565 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more).
The combination of Yoshikawa and Allen do not teach after correcting the at least one irregularity.
Noy teaches after correcting the at least one irregularity ([0072] Following administration of the repair treatment the portion to be repaired is inspected after treatment, for example using an automated verification functionality). 


Regarding claim 18, the combination of Yoshikawa and Allen teach The method according to Claim 17, further comprising, … illuminating the irregularity at a wavelength of greater than or equal to 520 nm to less than or equal to 560 nm (Yoshikawa, page 4, line 29-34 The defect observation illumination means 40 includes a band-pass filter that transmits only wavelengths that do not affect the characteristic deterioration…transmits a wavelength of 550 nm or more).
The combination of Yoshikawa and Allen do not teach after correcting the at least one irregularity.
Noy teaches after correcting the at least one irregularity ([0072] Following administration of the repair treatment the portion to be repaired is inspected after treatment, for example using an automated verification functionality). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshikawa’s teaching of illuminating the at least one irregularity with Noy’s teaching of after correcting the at least one irregularity. The combined teaching provides an expected result of an inspection after correction for verification of an irregularity still exist. Therefore, one of ordinary skill in the art would be motivated to make the correction system more accurate.


Response to Arguments
Applicant's arguments filed 06/21/2021, with respect to applicant’s arguments of the remarks ( numbered as pages 8-9) which recites: 
“Yoshikawa fails to teach an abrasive tool, as recited in at least independent Claims 8 and 15. Moreover, Yoshikawa is directed to a delicate process for identifying debris deposited on a bioluminescent film for use in a display panel, evaporating that debris via laser irradiation, removing the debris, and finally adding an ink to replace the defective areas. Further, Yoshikawa cautions that small particles of dust can ultimately render pixels of the bioluminescent film nonfunctional. Accordingly, Yoshikawa teaches away from substituting the laser irradiation of Yoshikawa, and one would not combine the abrasive tool of Allen, as all it would do is cause additional problems to other pixels located near the defective area and more debris, which Yoshikawa cautions against. Thus, there is no motivation to combine Yoshikawa with Allen.”
Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that Yoshikawa teaches use of a laser tool rather than an abrasive tool to repair the defects, and Allen teaches [0045] the use of a polishing disk (abrasive sanding disk) at polishing station to repair a defect. The motivation to incorporate an abrasive tool is to be more efficient with correcting any discovered defects during the manufacturing stage. Being able to use a different type of tool for repairing the defects allows repairs for a larger pool of possible defects, making the system more efficient as a whole. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the 
Regarding, applicant’s comments of a delicate process for display panels, and an abrasive tool causing additional problems to other pixels, reference KR101280828 mentioned in the previous office action as prior art made of record and not relied upon teaches defects being repaired by polishing a glass substrate such as display devices: monitors, TVs, measuring instruments, and such, “It can be polished without damaging the glass substrate. And it is possible to use a razor (not shown) as a grinding means”. This reference shows that an abrasive tool can be applied to a delicate process for display panel, without causing additional problems to other pixels. 
Examiner also notes, that applicant alleges that Yoshikawa states “cautions that small particles of dust can ultimately render pixels of the bioluminescent film nonfunctional”, however the only support found regarding dust is “even in an environment where there is little dust such as in a clean room, when manufacturing an organic EL display panel by vapor deposition, printing, ink jet, nozzle printing, etc., completely avoid dust adhesion and inclusion. It is difficult.” The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.") – see MPEP 2145. Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)- see MPEP 2145, 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YVONNE T FOLLANSBEE can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117